[Cite as State v. West, 2012-Ohio-3151.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 95331



                                       STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                 vs.

                                       TERRELL WEST
                                               DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-484530

        BEFORE:           Cooney, J., Stewart, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: July 12, 2012
ATTORNEY FOR APPELLANT

Tyresha Brown-O’Neal
Brown-O’Neal Law
420 Lakeside Place
323 Lakeside Avenue, West
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Ronni Ducoff
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
COLLEEN CONWAY COONEY, J.:

       {¶1} Defendant-appellant, Terrell West (“West”), appeals his convictions and

sentence for five counts of rape and kidnapping, and one count of gross sexual

imposition. We find no merit to the appeal and affirm.

       {¶2} In August 2006, West was charged with multiple counts of rape,

kidnapping, felonious assault, and gross sexual imposition involving his minor cousin,

K.R. The original indictment alleged that the offenses occurred between September

1998 and June 2004. However, K.R., who was less than 13 years of age at the time the

offenses were committed, did not report the crimes until several years later.

       {¶3} The case first proceeded to a jury trial in 2007. The court granted West’s

motion for acquittal on the one count of felonious assault, and the jury returned guilty

verdicts on all remaining counts, including attendant sexual motivation and force

specifications. The court sentenced West to life imprisonment on all the rape counts, to

be served concurrently. The court also ordered all other sentences to run concurrent to

the life sentences. This court reversed West’s convictions and remanded the case for a

new trial.   State v. West, 8th Dist. No. 90198, 2008-Ohio-5249.          The second trial

resulted in a hung jury, and the trial court declared a mistrial.

       {¶4} Prior to the third trial, the State moved to amend the dates contained in the

indictment to conform with the testimony presented in the first two trials. The State did
not present any new evidence to the grand jury for the proposed amendments, and over

defense counsel’s objection, the trial court allowed the indictment to be amended.

Following the third trial, the jury returned guilty verdicts on five counts of rape, five

counts of kidnapping, and one count of gross sexual imposition. The court sentenced

West to life imprisonment on all rape counts to be served consecutively. The court

merged the remaining counts for kidnapping and gross sexual imposition as allied

offenses and classified West as a Tier III sex offender. West now appeals, raising seven

assignments of error.

                                   Amended Indictment

       {¶5} In his first assignment of error, West contends the trial court erred by

allowing the State to amend the range of dates contained in the indictment to conform to

the testimony presented in the prior trials. West contends the amendments constituted

more than just the correction of dates. He claims the amendments should have been

presented with evidence to a grand jury.

       {¶6} The government must aver all material facts constituting the essential

elements of the offense so that the accused not only has adequate notice and an

opportunity to defend, but also to protect himself from any future prosecution for the

same offenses. State v. Sellards, 17 Ohio St.3d 169, 170, 478 N.E.2d 781 (1985). An

indictment is sufficient if it (1) contains the elements of the charged offense, (2) gives the

defendant adequate notice of the charges, and (3) protects the defendant against double
jeopardy. Hamling v. United States, 418 U.S. 87, 117-118, 94 S.Ct. 2887, 41 L.Ed.2d

590 (1974).

       {¶7} Crim.R. 7(D) allows a trial court to amend an indictment “at any time,” as

long as “no change is made in the name or identity of the crime charged.” Under R.C.

2941.08, an indictment is valid even if it states the time imperfectly or omits the time, if

time is not an essential element of the offense. R.C. 2941.08(B) and (C). The Ohio

Supreme Court has specifically held that precise dates or times are not essential elements

of offenses. Sellards at 170.

       {¶8} This court has previously noted that, in cases involving sexual abuse against

children, indictments need not state the dates of the alleged abuse with specificity, as long

as the prosecution establishes that the offenses occurred within the time frame alleged.

State v. Coles, 8th Dist. No. 90330, 2008-Ohio-5129, ¶ 33, citing State v. Yaacov, 8th

Dist. No. 86674, 2006-Ohio-5321, ¶ 17. Courts make allowances in cases in which the

child-victim cannot be expected to remember exact dates and times, and in which the

child-victim and alleged perpetrator are related, and the course of conduct may have

occurred over a period of time. Id., State v. Robinette, 5th Dist. No. CA-652, 1987 WL

7153 (Feb. 27, 1987).

       {¶9} The amendments to the indictments in this case did not change the name or

identity of the crimes charged. West was charged with rape, kidnapping, and gross

sexual imposition. The amended indictment did not change that fact. The original

indictment alleged that the crimes occurred from September 1, 1998 until June 1, 2004.
The amended indictment alleged that the offenses occurred from June 2000 until June

2004.    The amendment shortened the range of time in which the alleged offenses

occurred, and remained within the range of time alleged in the original indictment, thus

causing no prejudice or surprise to West.

        {¶10} We review the trial court’s decision to permit the amendment of an

indictment for an abuse of discretion. State v. Beach, 148 Ohio App.3d 181, 772 N.E.2d

677, 2002-Ohio-2759, at ¶ 23. Because the amendments did not change the identities of

the crimes charged but rather narrowed the range of time in which the alleged crimes

were committed, we find no abuse of discretion.

        {¶11} Accordingly, the first assignment of error is overruled.

                                    Victim’s Credibility

        {¶12} In his second assignment of error, West argues the trial court erred by

allowing Laura McAliley (“McAliley”), a nurse practitioner, to provide an explanation as

to why children often delay their disclosures of sexual abuse. West claims the testimony

was offered for the sole purpose of improperly bolstering the victim’s credibility.

        {¶13} We review trial court decisions to admit or exclude evidence for abuse of

discretion. Krischbaum v. Dillon, 58 Ohio St.3d 58, 66, 567 N.E.2d 1291 (1991). In

State v. Boston, 46 Ohio St.3d 108, 545 N.E.2d 1220 (1989), the Ohio Supreme Court

held that an expert may not offer an opinion on the veracity of a victim’s statement. Id.

at syllabus.   However, the expert may offer testimony that provides additional support

for the truth of the facts testified to by the child, or which assists the trier of fact in
assessing the child’s veracity. State v. Stowers, 81 Ohio St.3d 260, 262, 690 N.E.2d 881

(1998).

       {¶14} In Stowers, a child psychologist and expert in child abuse cases testified that

the victims’ behavior in that case was consistent with behavior of other sexually abused

children she had examined. Id. The defendant claimed the expert improperly bolstered

the victims’ credibility in violation of Boston. In rejecting that argument, the court stated

that the defendant “fail[ed] to distinguish between expert testimony that a child witness is

telling the truth and evidence which bolsters a child’s credibility insofar as it supports the

prosecution’s efforts to prove that a child has been abused.” (Emphasis sic.) Id. The

court further explained

       Such testimony is permitted to counterbalance the trier of fact’s natural
       tendency to assess recantation and delayed disclosure as weighing against
       the believability and truthfulness of the witness. This testimony “does not
       usurp the role of the jury, but rather gives information to a jury which helps
       it make an educated determination.”

Id. at 263, quoting State v. Gersin, 76 Ohio St.3d 491, 494, 668 N.E.2d 486 (1996).



       {¶15} McAliley never offered an opinion on K.R.’s truthfulness. She testified

that in her experience examining approximately 1,500 child abuse victims, only five to

ten of the victims showed physical evidence of anal penetration. She explained the

number of victims showing signs of abuse is so low because anal injuries heal quickly and

children tend to delay their disclosure of abuse. This testimony did not usurp the jury’s

role in assessing the victim’s credibility but provided the jury information that would
assist them in making an educated determination.         Therefore, we find no abuse of

discretion.

       {¶16} The second assignment of error is overruled.

                     Sufficiency and Manifest Weight of the Evidence

       {¶17} In his third assignment of error, West argues there was insufficient evidence

to support his convictions and that his convictions were against the manifest weight of the

evidence. We disagree.

       {¶18} The test for sufficiency requires a determination of whether the prosecution

met its burden of production at trial. State v. Thompkins, 78 Ohio St.3d 380, 390,

1997-Ohio-52, 678 N.E.2d 541.        The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt. State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 942 (1991), paragraph two of the syllabus.

       {¶19} A challenge to the manifest weight of the evidence attacks the verdict in

light of the State’s burden of proof beyond a reasonable doubt. Thompkins at 386-387. A

reviewing court may reverse the judgment of conviction if it appears that the trier of fact

“clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.” Id. at 387. A finding that a conviction was

supported by the manifest weight of the evidence necessarily includes a finding of

sufficiency. Id. at 388.
          {¶20} West argues the evidence was inadequate because K.R. admitted mistakes

and “deliberate falsehoods” in his previous statements to police and during the previous

trials.    West asserts that the amended indictment and the admission of McAliley’s

testimony regarding delayed disclosure of child sexual abuse unfairly bolstered his

testimony. However, as previously stated, the indictment was lawfully amended and

the jury was aware that K.R. had testified differently in the previous trials. McAliley’s

testimony did not usurp the jury’s function in assessing K.R.’s credibility, and K.R. was

subjected to cross-examination regarding the dates of the alleged abuse.

          {¶21} Moreover, the record is replete with evidence establishing proof of every

element of the offenses of which West was convicted. West was convicted of five

counts of rape under R.C. 2907.02(A)(1)(b), one count of gross sexual imposition under

R.C. 2907.05(A)(4), and four counts of kidnapping in violation of R.C. 2905.01(A)(4).

R.C. 2907.02(A)(1)(b) provides: “[n]o person shall engage in sexual conduct with another

who is not the spouse of the offender * * * when * * * [t]he other person is less than

thirteen years of age, whether or not the offender knows the age of the other person.”

          {¶22} R.C. 2907.05(A)(4), which governs gross sexual imposition of children

under 13 years of age, provides that: “[n]o person shall have sexual contact with another

when * * * the other person * * * is less than thirteen years of age.” R.C. 2907.01(B)

defines “sexual contact” as “any touching of an erogenous zone of another, including

without limitation the thigh, genitals, buttock, pubic region, or, if the person is a female, a

breast, for the purpose of sexually arousing or gratifying either person.”
       {¶23} R.C. 2905.01(A)(2) and (A)(4), governing kidnapping, provides: “[n]o

person, by force, [or] threat, * * * shall remove another from the place where the other

person is found or restrain the liberty of the other person * * * [t]o engage in sexual

activity, as defined in section 2907.01 of the Revised Code, with the victim against the

victim’s will.”   R.C. 2907.01(C) defines “[s]exual activity” as     “sexual conduct or

sexual contact, or both.”

       {¶24} K.R. testified about six separate and distinct sexual acts including five

instances of rape and one act of gross sexual imposition. Although K.R. could not

remember specific dates, he distinguished the separate acts by location, the activity that

occurred prior to or after the commission of each offense, and his age at the time each

offense was committed. For example, he testified that he often spent nights at West’s

parents’ house on East 187th Street.      West orally raped K.R. in this house on two

separate occasions. In the first instance, K.R. was sleeping in West’s bed when West

climbed in bed with him, placed K.R.’s hand on his penis, then forced K.R.’s head down

to his penis, and placed his penis in K.R.’s mouth. West ejaculated on K.R.’s forehead.

       {¶25}      On the second occasion, West again orally raped K.R. in his bed.

However, this time West did not place K.R.’s hand on his penis and West ejaculated in

K.R.’s mouth. In contrast to the first instance where K.R. remained in bed with West

after the rape, this time K.R. ran to the bathroom to rinse his mouth and went to sleep on

the couch in the TV room. When his aunt and uncle found him on the couch, they

directed him back to West’s bed and K.R., who was in second grade, obeyed.
       {¶26} K.R. testified that West anally raped him in the basement of his aunt’s

house. K.R.’s aunt had sent him to the basement to retrieve food from the freezer.

West followed him into the basement where he grabbed K.R., forcibly pulled his pants

down, and anally raped him. After the rape, West told K.R., “Don’t say anything or I’ll

kill you.”

       {¶27} On another occasion, while K.R. was spending another weekend at his

aunt’s house, West confronted K.R. while he was watching cartoons in the TV room and

anally raped him. This time, K.R. was in third grade.

       {¶28} The last rape occurred at K.R.’s house when West was babysitting.          While

K.R. was playing video games in the basement with one of his cousins, West called K.R.

upstairs to his mother’s bedroom, grabbed him, and forcibly raped him. This time, K.R.

was in fourth grade.

       {¶29} In all of the incidents, K.R. testified that West used force to restrain him and

compel him to engage in sexual activity against his will.    He was under ten years of age

during this time. K.R.’s testimony alone is sufficient to support West’s convictions.

       {¶30} Further, the jury assessed K.R.’s credibility and believed his testimony.

Although K.R. admittedly was unaware of the exact dates, he described each act with

specificity and had no reason to fabricate these stories. Because West testified on his

own behalf, the jury also had the opportunity to hear West’s side of the story and assess

his credibility. West testified that K.R. often spent nights at his parents’ house while he

was living there.   West denied ever sharing a room with K.R. and could not recall where
K.R. slept when he stayed at his parents’ house.    However, upon further questioning, he

admitted, “[h]e might have slept in my room, I don’t recall, but he might have slept in my

room, too.” He also specifically denied engaging in sexual activity with K.R.

       {¶31} There was no physical evidence linking West to the crimes, and as

previously stated, K.R.’s body showed no signs of abuse. The jury’s decision was based

solely on the credibility of the witnesses. The jury is in the best position to consider the

witnesses’ demeanor and thus to assess their credibility.   The jury is therefore entitled to

believe or disbelieve all, part, or none of a witness’s testimony. State v. Thompson, 10th

Dist. No. 07AP-491, 2008-Ohio-2017, ¶ 35. It is apparent that the jury in this case

chose to believe K.R.

       {¶32} Given the evidence presented at trial, we cannot say that the jury lost its way

or created a manifest miscarriage of justice.    Thus, West’s convictions are not against

the manifest weight of the evidence.

       {¶33} Therefore, the third assignment of error is overruled.

                                       Juvenile Court

       {¶34} In his fourth assignment of error, West argues he was denied due process of

law because he should have been bound over from juvenile court for the rape offenses he

committed as a juvenile.    The court instructed the jury that to find West guilty, they had

to find that the offenses occurred between June 1, 2000 and June 1, 2004, as alleged in

the indictment. West did not reach age 18 until June 20, 2001. West contends that
because he was not charged with the crimes until after he was 18 years old, he was

deprived of substantial rights he would have had as a juvenile.

       {¶35} R.C. 2151.23(J) provides:

       If a person under eighteen years of age allegedly commits an act that would

       be a felony if committed by an adult and if the person is not taken into

       custody or apprehended for that act until after the person attains twenty-one

       years of age, the juvenile court does not have jurisdiction to hear or

       determine any portion of the case charging the person with committing that

       act. In those circumstances, divisions (A) and (B) of this section do not

       apply regarding the act, and the case charging the person with committing

       the act shall be a criminal prosecution commenced and heard in the

       appropriate court having jurisdiction of the offense as if the person had

       been eighteen years of age or older when the person committed the act. All

       proceedings pertaining to the act shall be within the jurisdiction of the court

       having jurisdiction of the offense, and that court has all the authority and

       duties in the case as it has in other criminal cases in that court.

       {¶36} Although West allegedly committed some of the offenses before his 18th

birthday, because he was not apprehended until after he was 21 years old, the juvenile

court lacked jurisdiction, and the case was properly tried in the common pleas court. Id.;

State v. Lindstrom, 8th Dist. No. 96653, 2011-Ohio-6755, ¶ 19.

       {¶37} Accordingly, the fourth assignment of error is overruled.
                                          Verdict Forms

       {¶38} In the fifth assignment of error, West argues the trial court erred when it

included the locations where offenses were committed in the verdict forms. 1                     He

contends the inclusion not only amended the indictment, which contained no reference to

location, but represented an inference that certain acts had in fact occurred, and therefore

precluded the jury from making its own independent determination of those facts. West

also argues he was “entitled to proper notice of such express allegation in the indictment

if it was to be included in the verdict form.”

       {¶39} The State argues that references to specific locations in the verdict forms

provided information to distinguish each act and avoid the due process and double

jeopardy problems inherent in carbon copy indictments. See, e.g., Valentine v. Konteh,

395 F.3d 626 (6th Cir.2005); State v. Ogle, 8th Dist. No. 87695, 2007-Ohio-5066. In

this way, if any counts resulted in acquittals, West would have been protected from

further prosecution of those offenses on double jeopardy grounds.           Valentine at 634-635.

       {¶40} The purposes of an indictment are to give an accused adequate notice of the

charge and to enable an accused to protect himself or herself from any future prosecutions

for the same incident. Id.; State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, 935

N.E.2d 26.     Further, Crim.R. 7(D) allows a trial court to amend an indictment to


            The locations of the alleged offenses were identified in the caption of the verdict forms
       1


with the titled offenses. For example, the verdict form for Count 1 states under the case number:

                                    COUNT ONE — RAPE —
                                 Fellatio — Defendant’s bedroom.
conform to the evidence presented at trial so long as it does not change the identity of the

offense.     State v. O’Brien, 30 Ohio St.3d 122, 127-28, 508 N.E.2d 144 (1987).

          {¶41} The verdict forms containing references to specific locations were submitted

to the jury in the third trial of this case. As previously stated, the dates contained in the

indictment were amended to conform to the evidence presented in the first two trials.

There is nothing to suggest that the allegations had changed or that the victim’s testimony

about where the acts occurred was different in the third trial than in the previous two

trials.    Although it may be better practice to amend the indictment before adding alleged

details of an offense on the verdict form, under the circumstances in this case, we find

that West was not prejudiced by lack of notice or that he was unable to defend himself.

          {¶42} Moreover, the language added to the verdict forms more precisely identified

the crimes than the indictment and therefore conferred on West further protection from

double jeopardy. Rather than bolster the State’s allegations, the verdict forms required

the State to prove those additional facts beyond a reasonable doubt and thus increased the

State’s burden, further protecting West.

          {¶43} We therefore find no prejudice and the fifth assignment of error is

overruled.

                                 Consecutive Life Sentences

          {¶44} In the sixth assignment of error, West asserts the trial court abused its

discretion in imposing consecutive life sentences.      He claims that because there is no

evidence that his convictions constituted the worst forms of the offense, or that he posed
the greatest likelihood of committing future crimes, the court should not have imposed

consecutive life sentences.   We disagree.

       {¶45} West was sentenced in May 2010, prior to the passage of H.B. 86. Under

the statutory law in effect at that time, the trial court was not required to make findings on

the record to justify its sentence. State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845

N.E.2d 470.

       {¶46} The jury found West guilty of raping a child under ten years of age five

times over a period of several years.   We therefore find the trial court was well within its

discretion to impose consecutive life sentences.

       {¶47} Therefore, the sixth assignment of error is overruled.

                                     Jury Deliberations

       {¶48} In his seventh assignment of error, West argues the trial court violated his

right to procedural due process because the jury’s verdict was not the product of careful

consideration.   The jurors were required to serve beyond their normal period of jury

service, and two of the jurors became concerned they would be forced to miss their

previously scheduled travel plans.

       {¶49} West never objected to the court’s management of the jury deliberations.

Therefore, we review this assigned error solely for plain error.    Crim.R. 52(B) provides

that, “[p]lain errors or defects affecting substantial rights may be noticed although they

were not brought to the attention of the court.” “Notice of plain error under Crim.R.

52(B) is to be taken with the utmost caution, under exceptional circumstances and only to
prevent a manifest miscarriage of justice.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d

804 (1978), paragraph three of the syllabus.     In order to find plain error under Crim.R.

52(B), it must be determined, but for the error, the outcome of the trial clearly would have

been otherwise. Id. at paragraph two of the syllabus.

       {¶50} The record demonstrates that the court assured the jurors that it would

accommodate them if deliberations extended into their planned vacations.           The court

noted that the jury had already invested several hours to deliberation, because the jury

began deliberating the previous day. The court instructed the jury to proceed with their

deliberations and stated: “If this problem still exists when it gets up to the dinner hour, I

will talk with you again and we will see if we can’t work something out, okay?” After

further deliberation, the jury reached a verdict later that same evening.

       {¶51} We find nothing in our review of the record that suggests the court

pressured the jury to reach a verdict quickly.   Rather, the record establishes that the court

was aware of the jurors’ plans and was willing to accommodate their needs.        We find no

plain error under these circumstances.

       {¶52} Accordingly, the seventh assignment of error is overruled.

       {¶53} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having
been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
COLLEEN CONWAY COONEY, JUDGE

MELODY J. STEWART, P.J., and
SEAN C. GALLAGHER, J., CONCUR